Citation Nr: 1426929	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for ischemic heart disease, claimed as due to Agent Orange exposure. 

3.  Entitlement to service connection for lower extremity peripheral neuropathy, claimed as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied entitlement to the benefits sought on appeal.  

In May 2013, the Veteran testified in a videoconference hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted this hearing has since retired.  The appellant was informed of this fact and in March 2014, he informed the Board that he did not desire another hearing.  A transcript of the May 2013 hearing is associated with the claims file.

After the appeal was certified to the Board, the Veteran submitted additional evidence and provided a waiver of initial review by the RO.  Accordingly, all documents submitted after certification have been associated with the claims file for review by the Board.



FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to Agent Orange or other dioxin-based herbicide agents during his period of service.

2.  The preponderance of the evidence is against a finding that the Veteran's Type II diabetes mellitus had its onset in service, manifested within one year of service separation, or is otherwise related to his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran's ischemic heart disease had its onset in service, manifested within one year of service separation, or is otherwise related to his active military service.

4.  Lower extremity peripheral neuropathy was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's lower extremity peripheral neuropathy was caused or aggravated by his active service or a service-connected disability.

5.  Erectile dysfunction was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's erectile dysfunction was caused or aggravated by his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).

4. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  A letter dated in March 2011 notified the Veteran of the criteria for establishing service connection on a secondary basis.  These letters were provided prior to the initial adjudication in July 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Veteran's service treatment records, service personnel records, relevant post-service VA treatment records, and lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims.

The Veteran was not afforded a VA examination.  However, the evidence does not suggest, and the Veteran does not contend, that his Type II diabetes mellitus or ischemic heart disease manifested during service or within the year following discharge, or that it is related to service for reasons other than claimed dioxin-based herbicide exposure.  Additionally, the Veteran relates his lower extremity peripheral neuropathy and erectile dysfunction to service only as secondary to his Type II diabetes mellitus and there is no evidence of a direct connection for either condition.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged, nor is there any competent evidence suggesting his Type II diabetes, ischemic heart disease, lower extremity peripheral neuropathy, or erectile dysfunction are otherwise etiologically related to service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran was provided the opportunity to set forth his contentions during a videoconference hearing in May 2013.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge (VLJ) has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that during the May 2013 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus and ischemic heart disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107 (West 2012).

Diabetes Mellitus and Ischemic Heart Disease

The Board first addresses the Veteran's factual assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus and ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).

The Veteran's service personnel records do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from September 1965 to September 1970.  He served in the United States Air Force as a Flight Training Instructor and his personnel records show that he was stationed only in Thailand at the Udorn Royal Thai Air Force Base  (RTAFB) for the entirety of his overseas service from October 1967 to July 1968.  The records state that they are "unable to determine whether or not this Veteran served in the Republic of Vietnam," however the Veteran himself has denied ever serving in Vietnam during the entirety of his military service.  The Veteran did state that while on his way to a jungle training in the Philippines, he had a one-hour layover at the Tan Son Nhut Air Base in Vietnam.  Although the Veteran's DD-214 indicates that he completed PACAF Jungle Survival School, there is no documentation regarding his flight to the Philippines or of a layover in Vietnam in the Veteran's personnel records. 

The Veteran also claims that as a pilot stationed at the Udorn RTAFB he was exposed to Agent Orange while traveling "within 50 feet of the fence line" to get to his airplane.  He testified that he was not "aware of" defoliating herbicide use on the base but that he never saw the foliage grow very high along the fence line.  The Veteran submitted an excerpt from the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report), which included several references to herbicide use on the fenced-in perimeters of Thai air bases during the Vietnam era and suggested that such herbicides were in use while he was there from October 1967 to July 1968.

Finally, the Veteran claims that he was exposed to herbicides at his "last assignment" in Ubon RTAFB when he had to routinely cross the perimeter to get to his aircraft.  During the May 2013 hearing, the Veteran stated that he spent "roughly half of [his] tour" at Ubon RTAFB.  However, the Veteran stated that he was stationed in Thailand from October 1967 to July 1968 and his Personnel records indicate that for the extent of this period, the Veteran was stationed at Udorn RTAFB.  There is no documentation to verify the Veteran was stationed at Ubon RTAFB. 
 
The coordinator of the Joint Services Records Research Center (JSRRC) issued "Formal finding on a lack of information required to verify Agent Orange exposure in Thailand and Vietnam" in May 2011 based on the JSRRC's response and the lack of more detailed information from the Veteran.  The VA Memorandum for the Record, which accompanied the Formal Finding of the JSRRC, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  As relevant, this VA memorandum presented the following specific factual determinations:

Only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957.

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

See VA Memorandum for the Record, provided to the Veteran in May 2011.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to Type II diabetes mellitus.  The Veteran's contentions regarding his one-hour layover in the Republic of Vietnam are found not credible as they conflict with his documented personnel records.  Accordingly, the preponderance of the evidence does not demonstrate that the Veteran ever visited the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran has presented credible accounts of walking to the perimeter of Udorn RTAFB to get to his plane, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to Type II diabetes mellitus and ischemic heart disease were not used at Udorn RTAFB in Thailand during the time that the Veteran was posting at that location from October 1967 to July 1968.  The chemicals he may have seen used to control airbase perimeter vegetation was commercial herbicide, for which no clinical link to diabetes mellitus or ischemic heart disease has been recognized by VA for purposes of establishing entitlement to VA compensation.  Therefore, the Veteran is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

Turning to theories of service connection other that the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from September 1965 to September 1970 are absent of complaints or treatment related to diabetes mellitus or ischemic heart disease.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that Type II diabetes mellitus was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in September 1970, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The earliest recorded diagnosis of Type II diabetes mellitus and ischemic heart disease is in the VA treatment records, noted in June 2007.  The Veteran indicated at that time that he was seeing a cardiologist, but those medical records were not provided.  The records are essentially devoid of any objective clinical opinion associating the Veteran's diabetes or ischemic heart disease, or symptoms related thereto, with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for Type II diabetes mellitus and ischemic heart disease on a direct basis.

To the extent that the Veteran attempts to relate his Type II diabetes mellitus and ischemic heart disease to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the diagnosis of diabetes mellitus and ischemic heart disease and determining the actual time of onset of these disabilities fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these diseases to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical disorders, such as diabetes mellitus and ischemic heart disease).  In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for Type II diabetes mellitus and ischemic heart disease as the preponderance of the evidence is against allowing his claims.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy and Erectile Dysfunction

Of note, the Veteran's post-service treatment records are absent of any complaints of lower extremity peripheral neuropathy or erectile dysfunction.  However, as these disabilities are of the type that the Veteran is competent to testify as to their symptoms and onset (See Jandreau), the Board will continue its analysis. 

It has been the Veteran's primary assertion that his lower extremity peripheral neuropathy and erectile dysfunction are attributable to Type II diabetes mellitus.  However, as indicated above, the evidence does not support a finding of service connection for the Veteran's Type II diabetes mellitus.  As the Veteran does not have any service-connected disabilities, he does not meet element (2) of the Wallin criteria, evidence of a service-connected disability, and his claims are denied on that theory of entitlement.  The Veteran's claim for service connection for lower extremity peripheral neuropathy and erectile dysfunction as secondary to Type II diabetes mellitus must fail as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this regard, the Veteran himself does not contend that he had treatment for these conditions in service, but rather that they are residuals of his Type II diabetes mellitus.  The medical records do not contain evidence linking the Veteran's lower extremity peripheral neuropathy or erectile dysfunction to service.  Accordingly, there is neither lay nor medical evidence linking this condition to service and the claim must be denied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.

Service connection for lower extremity peripheral neuropathy is denied.

Service connection for erectile dysfunction is denied.





____________________________________________
MICHAEL J. SKALTSOUNIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


